DETAILED ACTION
This office action is in response to Applicant’s Response After Final of 7/23/2021. Claims 1-20 were previously presented, are pending and have been examined.  The rejection and Response to Arguments are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 102 rejection of claims 1-20, see Remarks, filed 7/23/2021, have been fully considered and are persuasive.  The 35 U.S.C. 102 rejection of claims 1-20 has been withdrawn. 

Allowable Subject Matter
With respect to the 35 U.S.C. 101 rejection of claims 1-20, claim 20 is objected to as being dependent upon a rejected base claim, but would make independent claims 1, 8 and 16 patent eligible over the 35 U.S.C. 101 rejection if rewritten in independent form including all of the limitations of the base claim and any intervening claims. An interview summary has been attached noting the conversation between the Examiner and Applicant’s representative with regard to the agreement as to the patent eligibility of the claimed limitations, over 35 U.S.C. 101, with the incorporation of claim 20 into each independent claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to a machine, claim 8 is directed to a non-transitory computer-readable medium and claim 16 is directed to a process; Step 1-yes.
Additionally, under step 2A prong 1, the claims recite a series of steps to transfer funds between accounts for a purchase, i.e. payment, which is a fundamental economic practice and commercial or legal interaction and thus grouped as Certain Methods of Organizing Human Activity.  
	The following italicized limitation steps set forth the abstract idea of transferring funds between accounts for a purchase, i.e. payment, [1] “receive, ……, a first request to establish a first type of transfer between a first account associated with a first entity and a second account associated with the user account, the first request comprising a first entity identifier corresponding to the first entity and a first transfer type identifier corresponding to the first type of transfer;” [2] “generate a first transfer alias that is stored in association with the first entity identifier, a second account identifier, and the first transfer type identifier;” [3] “provide the first transfer alias to …… the first entity to facilitate the first type of transfer between the first account associated with the first entity and the second account associated with the user account in conjunction with a service fulfilled by the user on behalf of the first entity.”  Transferring 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using computing devices, i.e. processors with memory suitably programmed, to perform the steps of receive, generate and provide (claim 1), receiving, retrieving, performing, transmitting and rejecting (claim 8) and providing, receiving and transmitting (claim 16). The computing elements are recited at a high-level of generality (i.e., as generic computers with processors and memory suitably programmed to perform the generic computer functions) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computing devices suitably programmed to perform the recited steps amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Dependent claims 2-7, 9-15 and 17-19 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
Clearly, the additional recited limitations in the dependent claims only refine the abstract idea of a series of determining transaction authorization further. Further refinement of an abstract idea does not convert an abstract idea into something concrete.
Claim 20, if written in independent form in each of the independent claims would render the instant invention patent eligible over 35 U.S.C. 101 as the independent claims would then recite, in combination, limitations that were not well-understood routine and conventional in the field at the time of the instant applications filing. 
Claims 1-19 merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps to transfer funds between accounts for a purchase, i.e. payment,) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. processors and memory suitably programmed) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps to transfer funds between accounts for a purchase, i.e. payment,) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in claims 1-19 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451.  The examiner can normally be reached on 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        8/20/2021